ORDER
JOHN G. TAKACS of WESTMONT, who was admitted to the bar of this State in 1985, having pled guilty to two counts of mail *474fraud, in violation of 18 U.S.C.A. § 1341, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), JOHN G. TAKACS is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that JOHN G. TAKACS be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JOHN G. TAKACS comply with Ride 1:20-20 dealing with suspended attorneys.